Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Linda Nassif (reg. #: 38883) on 7/14/2022.
The application has been amended as follows: 
Within claim 23, line 8: “can trap” has been changed to --is configured to trap--.
Within claim 24, line 8: “can trap” has been changed to --is configured to trap--.
Within claim 25, line 8: “can trap” has been changed to --is configured to trap--.
Within claim 25, line 12: “does not” has been changed to --is configured to not--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner can find no references alone nor in combination which disclose:
With respect to claim(s) 23-24:
A replacement heart valve comprising: 
a helical anchor featuring an elongated delivery state and a helical deployed state (with an upper turn configured to be deployed on an atrial side of a heart valve and a lower turn configured to engage a ventricular side of the heart valve leaflets); and 
a radially expandable stent configured to trap native leaflet between the stent and the lower turn of the helical anchor; and
a valve body within with stent;
wherein the helical anchor is configured to limit the expansion of the stent; and
wherein the lower turn of the helical anchor is smaller than the native cardiac valve (such that commissural regions extend radially beyond the lower turn).
With respect to claim(s) 25:
A replacement heart valve comprising: 
a helical anchor featuring an elongated delivery state and a helical deployed state (with an upper turn configured to be deployed on an atrial side of a heart valve and a lower turn configured to engage a ventricular side of the heart valve leaflets); and 
a radially expandable stent configured to trap native leaflet between the stent and the lower turn of the helical anchor; and
a valve body within with stent;
wherein the helical anchor is configured to limit the expansion of the stent; and
wherein once implanted the stent is not configured to contact the entire circumference of the valve annulus.
With respect to claim(s) 26:
A method of repairing a heart valve comprising: 
Inserting a helical anchor (with a second turn deployed on an atrial side of a heart valve and a first turn engaging a ventricular side of the heart valve leaflets); and 
Deploying a radially expandable self-expanding stent to trap native leaflet between the stent and the lower turn of the helical anchor; and
a valve body is disposed within with stent;
wherein the helical anchor limits the expansion of the stent.
With respect to claim(s) 27-29:
A method of repairing a heart valve comprising: 
Inserting a helical anchor (with a second turn deployed on an atrial side of a heart valve and a first turn engaging a ventricular side of the heart valve leaflets); and 
Deploying a radially expandable stent to trap native leaflet between the stent and the lower turn of the helical anchor; and
a valve body is disposed within with stent;
wherein the helical anchor limits the expansion of the stent; and
wherein the commissural regions of the extend radially beyond the helical anchor at the opening of the leaflets after the stent is deployed/ the helical anchor is smaller than the opening of the valve/ the helical anchor is smaller than the major axis of the valve.
With respect to claim(s) 30:
A method of repairing a heart valve comprising: 
Inserting a helical anchor (with a second turn deployed on an atrial side of a heart valve and a first turn engaging a ventricular side of the heart valve leaflets); and 
Deploying a radially expandable stent to trap native leaflet between the stent and the lower turn of the helical anchor; and
a valve body is disposed within with stent;
wherein the helical anchor limits the expansion of the stent; and
wherein the helical anchor increases the length of the minor axis and decreases the length of the major axis of the valve.
With respect to claim(s) 31:
A method of repairing a heart valve comprising: 
Inserting a helical anchor (with a second turn deployed on an atrial side of a heart valve and a first turn engaging a ventricular side of the heart valve leaflets); and 
Deploying a radially expandable stent to trap native leaflet between the stent and the lower turn of the helical anchor; and
a valve body is disposed within with stent;
wherein the helical anchor limits the expansion of the stent; and
wherein once implanted the stent is not configured to contact the entire circumference of the valve annulus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774